Case 0:19-cv-60592-RAR Document 36 Entered on FLSD Docket 09/12/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

    SANDRA LAMPKINS,

          Plaintiff,
                                                         CASE NO. 0:19-cv-60592-RAR
   v.

    CREDIT ONE BANK, N.A.,

          Defendant.
  _____________________________________________________________________________

                             NOTICE OF PENDING SETTLEMENT


         Plaintiff, Sandra Lampkins, by and through her undersigned counsel, hereby submits this

  Notice of Settlement and states that Plaintiff, Sandra Lampkins, and Defendant, Credit One Bank,

  N.A., have reached a settlement with regard to this case and are presently drafting, finalizing, and

  executing the settlement and dismissal documents. Upon execution of same, the parties will file

  the appropriate dismissal documents with the Court.



                                                /s/Geoffrey E. Parmer
                                                Geoffrey E. Parmer, Esq.
                                                Florida Bar No. 989258
                                                William “Billy” Peerce Howard, Esq.
                                                Florida Bar No. 0103330
                                                THE CONSUMER PROTECTION FIRM, PLLC
                                                4030 Henderson Blvd.
                                                Tampa, FL 33629
                                                Telephone: (813) 500-1500
                                                Facsimile: (813) 435-2369
                                                Geoff@TheConsumerProtectionFirm.com
                                                Billy@TheConsumerProtectionFirm.com
                                                Attorneys for Plaintiff
Case 0:19-cv-60592-RAR Document 36 Entered on FLSD Docket 09/12/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 12, 2019 the foregoing was served using the

  CM/ECF system, which will provide electronic notice of filing to all counsel of record.



                                              /s/Geoffrey E. Parmer
                                              Geoffrey E. Parmer, Esq.
                                              Florida Bar No. 989258
                                              Attorney for Plaintiff
